Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                      No. 04-14-00692-CR

                                      Mark A. SALAZAR,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR9726
                         Honorable Mary D. Roman, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the motion to withdraw filed by
Salazar’s attorney is GRANTED, and the trial court’s order is AFFIRMED as modified. It is
ORDERED no costs shall be assessed against Salazar in relation to his trial or this appeal because
he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED May 13, 2015.


                                                 _____________________________
                                                 Jason Pulliam, Justice